Citation Nr: 1500375	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-23 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an inguinal hernia, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Previously, the matter was before the Board in January 2013 and July 2014, at which times it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The AOJ did not comply satisfactorily with the July 2014 Board remand orders, and thus an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.

In the July 2014 remand, the Board directed the VA medical examiner who examined the Veteran in December 2013 to write an addendum opinion addressing the etiology of the Veteran's hernia.  The examiner was directed to opine whether it was at least as likely as not that the Veteran's inguinal hernia was etiologically related to his service-connected low back disability, and whether it was at least as likely as not that the Veteran's inguinal hernia was permanently aggravated by his service-connected low back disability.  The examiner was also specifically directed to address the January 2004 letter from Dr. M.K.S., the Veteran's private physician, who suggested that the Veteran's hernia developed at the same time as his September 2002 back injury, for which the Veteran was subsequently granted service connection.  

The Board, once again, finds that the VA examination report is inadequate.  While the examiner stated that it was less likely as not that the Veteran's inguinal hernia was etiologically related to his service-connected low back disability, and that it was less likely as not that the Veteran's inguinal hernia was permanently aggravated by his service-connected low back disability, the examiner failed to review the Veteran's C-file, stating that it was unavailable.  As such, the examiner failed to review and consider the January 2004 letter from Dr. M.K.S., which the Board directed the examiner to do.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Therefore, the Board must request another addendum opinion by the December 2013/September 2014 examiner to determine the nature and etiology of any current inguinal hernia.  In requesting this addendum opinion, the Board emphasizes that there must be an adequate rationale in support of any opinion proffered.  Merely stating that a hernia and a low back disability have different pathologies is not sufficient under the law.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The opinion provided must also address the relevance of the January 2004 letter from Dr. M.K.S. concerning the timing of the onset of the hernia.   
   
The Board also notes that the Veteran has not signed a release which would allow VA to obtain his private medical records relating to the treatment for his inguinal hernia.  The April 2014 supplemental statement of the case suggested that the AOJ mailed the Veteran a letter on March 1, 2013, with an attached VA form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs, requesting that he provide a release for his private medical treatment records, but there was no copy of that document in the claims file or in the Virtual VA or Veterans Benefits Management System (VBMS) electronic records.  Due to discrepancies with the Veteran's mailing address, it was not clear that the letter actually went to him as indicated.  The RO has, however, remedied this issue by mailing the Veteran a letter with an attached VA form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs in July 2013.  The Veteran was also contacted telephonically in August 2014 regarding the releases.  The evidence of record as of December 2014 shows that the Veteran has not responded to the RO inquiries and has not provided a release.    

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who provided the December 2013 opinion and the September 2014 addendum for an addendum addressing the etiology of the Veteran's hernia.  Access to the claims folder, a copy of this remand, Virtual VA and VBMS must be provided to the medical professional providing the requested opinions.  The examiner must specify in the report that the claims file records (all virtual in this case) have been reviewed.  The examiner must provide complete reasons and bases for any and all opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, the examiner must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

a) The examiner must state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's inguinal hernia is etiologically related to his service-connected low back disability.  The January 2004 letter from Dr. M.K.S. must be addressed.

b) The examiner must also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's inguinal hernia is permanently aggravated by his service-connected low back disability. 

i. If aggravation is found present, the examiner must address: (1) the baseline manifestations of the Veteran's inguinal hernia found present prior to aggravation; (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability, based on medical considerations.
2. Then, review the examination report to ensure that it is in complete compliance with the directives of this remand.  Ensure that the examiner documented his consideration of the claims file (contained in Virtual VA and VBMS).  If the report is deficient in any manner, implement corrective procedures at once.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


